DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,115,527 and claims 1-20 of U.S. Patent No. 10,694,033, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are broader and similar in scope to that of the claims of U.S. Patent No. 11,115,527 and U.S. Patent No. 10,694,033, respectively with obvious different in wording variations. For example:
Claim 21 of the present invention
Claims of U.S. Patent No. 11,115,527
A method, in a communication environment including a data processing system comprising a processor and a memory, for identifying communicators as wanted or unwanted based on messages from such communicators, the method comprising: 

receiving, by the data processing system, an inbound communication from a communicator; 

extracting, by the data processing system, features from the inbound communication; 

comparing, by the data processing system, the extracted features to fingerprints stored in a database accessible to the data processing system, the fingerprints including data representative of content features from communications associated with wanted and unwanted communicators; 

determining, by the data processing system, a likely identity of the communicator based on at least one match of the extracted features to the fingerprints; 






and providing, by the data processing system, the likely identity to a device of a recipient of the inbound communication.
A method, in a communication environment including a data processing system comprising a processor and a memory, for identifying communicators as wanted or unwanted based on messages from such communicators, the method comprising: 

receiving, by the data processing system, an inbound communication from a communicator; 




comparing, by the data processing system, the inbound communication to fingerprints stored in a database accessible to the data processing system, the fingerprints including data representative of content features from communications associated with unwanted communicators; 

determining, by the data processing system, at least one match of the inbound communication to the fingerprints; associating, by the data processing system, a communicator identifier with the communicator based on the at least one match to the fingerprints, the communicator identifier including a descriptive name associated with the fingerprint; 

and providing, by the data processing system, the communicator identifier to recipients of future communications from the communicator.

4. The method of claim 1 wherein the fingerprints comprise features associated with messages from phone numbers associated with the unwanted communicators, the features selected from the group consisting of: phone number, message duration, call frequency, time of call, call recipients, keywords, phrases, speech tone, and speech frequency range (corresponding to being extracted).



Claim 35 of the present invention
Claim 1 of U.S. Patent No. 10,694,033
A method, in a communication environment including a data processing system comprising a processor and a memory, for identifying communicators as wanted or unwanted based on messages from such communicators, the method comprising: 

recording, by the data processing system, communications from a plurality of communicators; 

determining, by the data processing system, desirability of the plurality of communicators as either wanted or unwanted; generating, by the data processing system, fingerprints of message content from the recording of the communications; 


storing the fingerprints with corresponding ones of the determined desirability to a database; 





and determining, by the data processing system, a desirability of an unknown communicator based on a match to at least one of the fingerprints.
A method, in a communication environment including a data processing system comprising a processor and a memory, for identifying communicators as wanted or unwanted based on messages from such communicators, the method comprising: 

recording, by the data processing system, communications from a plurality of communicators; 

generating, by the data processing system, fingerprints of message content from the recording of the communications; tagging, by the data processing system, the fingerprints with data representative of whether the message content is associated with one or more unwanted communicators; 

determining, by the data processing system, given ones of the fingerprints are associated with one or more unwanted communicators based on the tagging; matching, by the data processing system, at least one of the given fingerprints to an inbound communication from an unknown communicator; 

determining, by the data processing system, an identity of the unknown communicator as being likely unwanted based on the tagged data of the matched at least one of the given fingerprints; and automatically rejecting or disposing of communications from the unknown communicator determined to be likely unwanted.


	From the above claim(s) comparison, it is clear that the limitations of the present claim are covered/anticipated by that of the claims of U.S. Patent No. 11,115,527 and Patent No. 10,694,033, respectively. Independent claim 28 is counterpart of method claim 21 and contain similar limitations as those in claim 21. Therefore, rejected for the same reason addressed above. Dependent claims are directly and/or indirectly taught by at least the dependent claims of U.S. Patent No. 11,115,527.  The remaining dependent claims are either directly or indirectly disclosed by that of at least the dependent claims of U.S. Patent No. 11,115,527 and Patent No. 10,694,033, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chislett et al (2012/0128144) in view of Akhteruzzaman et al (2003/0169857).
Consider claim 35, Chislett et al teach a method, in a communication environment including a data processing system comprising a processor and a memory, for identifying communicators as wanted or unwanted based on messages from such communicators, the method comprising: recording, by the data processing system, communications from a plurality of communicators (par. 0018; 0020; “Data relating to an incoming communication is received from Subscribers”; “the service provider entering call or messaging data into the system”); determining, by the data processing system, desirability of the plurality of communicators as either wanted or unwanted (par. 0019; 0020; 0023; 0028; “applying the one or more rules to the data” (i.e., rules to apply to data record as greylist (suspect); whitelist (wanted); blacklist (unwanted)); generating, by the data processing system, screen lists from the recording of the communications (par. 0017-0018; “creates a screening list comprising a dynamic list of suspect originating numbers, or a "greylist," comprising a list of originating numbers”); storing the corresponding ones of the determined desirability to a database (par. 0019-0020; 0028; stored caller information in greylist, whitelist or blacklist (i.e., directory)); and determining, by the data processing system, a desirability of an unknown communicator based on a match (par. 0049-0052; process inbound call).
Chislett et did not explicitly suggest of generating, by the data processing system, fingerprints of message content from the recording of the communications; storing the fingerprints and determining, by the data processing system, a desirability of an unknown communicator based on a match to at least one of the fingerprints. In the same field of endeavor, Akhteruzzaman et al teach a method for screening of messages using voice-print characteristics (i.e., fingerprints). Akhteruzzaman et al create, store and utilize the voice-print characteristics for identify the incoming call messages (par. 0006; 0017). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate voice message screening technique of Akhteruzzaman et al into Chislett et al call and text messages screening technique and the result would have been predictable and resulted screening of voice messages from originators thereby improve call management and call screening by reducing users time and resources. 
Consider claim 36, the combination teaches further comprising: generating transcripts of the communications from the plurality of communicators and converting the transcripts to fingerprints (par. 0017 of Akhteruzzaman et al; stored speech characteristics that stored in memory for the calling parties).
Consider claim 37, the combination teaches wherein the inbound communication includes a voice message (par. 0017 of Akhteruzzaman et al).
Consider claim 38, the combination teaches further comprising transcribing, by the data processing system, the voice message into text (par. 0018 of Akhteruzzaman et al; “retrieve a text version of the voice message”, thus inherently transcribing from voice to text).
Consider claim 39, the combination teaches wherein the fingerprints comprise features of the message content (par. 0015 of Akhteruzzaman et al; i.e., characteristics of the calling part speech).
Consider claim 40, the combination teaches wherein the features are selected from the group consisting of: phone number, message duration, call frequency, time of call, call recipients, keywords, phrases, speech tone, and speech frequency range (par. 0006; 0013 of Akhteruzzaman et al; i.e., caller’s information).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
9/28/2022